DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 & 4-21 are pending:
		Claims 1-2 & 4-21 are allowed.
		Claims 4 & 16-17 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karl Gross on 03/02/2021.
Regarding claim 4, replace “claim 3” in line 2 with – claim 2 –; 
Regarding claim 16, replace “the gas region” in lines 2-3 with “a gas region”; and 
Regarding claim 17, replace “liquid region” in line 2 with – the liquid region --.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are Ball (USPN 5,073,266), Sowerby (US 2012/0152864), Garner (US 2015/0101962), Ball (USPN 9,630,126, hereinafter referred to as ‘126) and Joss (USPN 2,101,908). 
	The features of claim 1 are individually taught in the art by Ball, Sowerby, Garner, ‘126 and Joss. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ball (as modified by Garner) such that the distribution arms are angled partially axially downward from the center column toward the tank sidewall as taught by Joss because Garner requires the distribution arms to be angled towards the bottom of the tank. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778